DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/28/2022 is attached to be entered into the record.  It was intended to be attached to the Non-Final Rejection mailed 3/24/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Berger, Reg. #51,461, on Friday, 8/26/2022 (See attached PTO-413B).

The application has been amended as follows:
IN THE CLAIMS:
1. (Currently Amended) A gamma-ray emission imaging apparatus, comprising:
processing circuitry configured to
obtain calibration data of ionizing radiation incident at a detector of a gamma-ray imager, wherein the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager, and
determine an energy calibration in which first, second, and third energy signals corresponding to first, second, and third spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first, second, and third calibrated energy signals corresponding to first, second, and third calibrated spectral features having different relative distances on an energy scale between the first, second, and third calibrated spectral features as compared to the first, second, and third spectral features, the energy calibration being performed by adjusting parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first, second, and third reference spectral features of a reference spectrum that represents absorbed radiation energy and (2) locations, on the energy scale, of the first, second, and third calibrated spectral features, wherein the third reference spectral feature is a sum of the first and second reference spectral features.

8. (Currently Amended) A gamma-ray emission imaging apparatus, comprising: 
processing circuitry configured to 
obtain calibration data of ionizing radiation incident at a detector of a gamma-ray imager, and the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager and a second energy spectrum corresponding to an isotope that is external to the scintillator crystal 
determine an energy calibration in which first and second energy signals corresponding to first and second spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first and second calibrated energy signals corresponding to first and second calibrated spectral features having different relative distances on an energy scale between the first and second calibrated spectral features as compared to the first and second spectral features, the energy calibration being performed by adjusting parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first and second reference spectral features of a reference spectrum that represents absorbed radiation energy with respect to the first energy spectrum, (2) locations, on the energy scale, of the first and second calibrated spectral features, and (3) a location on the energy scale of a third reference spectral feature with respect to the second energy spectrum and a location of a third calibrated spectral feature.

21. (Currently Amended) A method, comprising:
obtaining calibration data of ionizing radiation incident at a detector of a gamma-ray imager, and the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager, and
determining an energy calibration in which first, second, and third energy signals corresponding to first, second, and third spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first, second, and third calibrated energy signals corresponding to first, second, and third calibrated spectral features having different relative distances on an energy scale between the first, second, and third calibrated spectral features as compared to the first, second, and third spectral features, the energy calibration being performed by adjusting parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first, second, and third reference spectral features of a reference spectrum that represents absorbed radiation energy and (2) locations, on the energy scale, of the first, second, and third calibrated spectral features, wherein the third reference spectral feature is a sum of the first and second reference spectral features.

29. (Currently Amended) A method, comprising: 
obtaining calibration data of ionizing radiation incident at a detector of a gamma-ray imager, and the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager and a second energy spectrum corresponding to an isotope that is external to the scintillator crystal 
determining an energy calibration in which first and second energy signals corresponding to first and second spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first and second calibrated energy signals corresponding to first and second calibrated spectral features having different distances on an energy scale between the first and second calibrated spectral features as compared to the first and second spectral features, the energy calibration being performed by adjusting parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first and second reference spectral features of a reference spectrum that represents absorbed radiation energy with respect to the first energy spectrum, (2) locations, on the energy scale, of the first and second calibrated spectral features, and (3) a location on the energy scale of a third reference spectral feature with respect to the second energy spectrum and a location of a third calibrated spectral feature.

30.  (Currently Amended)  The apparatus according to claim 8, wherein at least one of the first, second, or third reference spectral feature is an emission peak at an energy selected from the group consisting of: 59.5, 81, 122, 202, 307, 356, 511 and 662 keV. 

31.  (Currently Amended)  The method according to claim 29, wherein at least one of the first, second, or third reference spectral feature is an emission peak at an energy selected from the group consisting of: 59.5, 81, 122, 202, 307, 356, 511 and 662 keV. 

Allowable Subject Matter
Claims 1-12 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 21, the prior art neither teaches nor reasonably suggests an apparatus and method for a non-linear energy correction of a gamma-ray emission imaging apparatus that obtains calibration data of ionizing radiation incident at a detector of a gamma-ray imager, where the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager, and
determines an energy calibration in which first, second, and third energy signals corresponding to first, second, and third spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first, second, and third calibrated energy signals corresponding to first, second, and third calibrated spectral features having different relative distances on an energy scale between the first, second, and third calibrated spectral features as compared to the first, second, and third spectral features, the energy calibration being performed by adjusting parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first, second, and third reference spectral features of a reference spectrum that represents absorbed radiation energy and (2) locations, on the energy scale, of the first, second, and third calibrated spectral features, where the third reference spectral feature is a sum of the first two reference spectral features, as required by the combination as claimed in each claim.
The prior art generally suggests using either one or more of the prominent lower-energy decay lines (307 keV, 202 keV, and to a lesser extent, 88 keV and 400 keV, in the context of a Lu-based scintillator, see US patent documents to Cho and to Zhao), or using the summed output peak from the detectors (597 keV in the case of an Lu-based scintillator), but not the combination of both a) the edge of the summed output peak, and b) two or more of the lower energy decay peaks.
Claims 2-4, 7, 9-12, 22-25, 27 and 28 are allowed by virtue of their respective dependencies.


Regarding claims 6 and 26, the prior art neither teaches nor reasonably suggests an apparatus and method for a non-linear energy correction of a gamma-ray emission imaging apparatus that obtains calibration data of ionizing radiation incident at a detector of a gamma- ray imager, and the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager, and
determines an energy calibration in which first and second energy signals corresponding to first and second spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first and second calibrated energy signals corresponding to first and second calibrated spectral features having different relative distances on an energy scale between the first and second calibrated spectral features as compared to the first and second spectral features, the energy calibration being performed by adjusting3Application No. 16/788,741Reply to Office Action of March 24, 2022 parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first and second reference spectral features of a reference spectrum that represents absorbed radiation energy and (2) locations, on the energy scale, of the first and second calibrated spectral features, wherein the first reference spectral feature is an emission peak of a radiation energy emitted by the radioisotope, and the second reference spectral feature is a back-scatter peak, a Compton edge, an escape peak, or a beta replica edge, as required by the combination as claimed in each claim.
Most phenomena are generally filtered out as background, where the prior art focuses on reliable emission peaks of known energies and relative intensities for energy calibration.
Claims 32-35 are allowed by virtue of their dependence upon claim 6.

Regarding claims 8 and 29, the prior art neither teaches nor reasonably suggests an apparatus and method for a non-linear energy correction of a gamma-ray emission imaging apparatus that obtains calibration data of ionizing radiation incident at a detector of a gamma-ray imager, and the calibration data comprises a first energy spectrum acquired when the detector is irradiated via radiation from a radioisotope in a scintillator crystal of the gamma-ray imager and a second energy spectrum corresponding to an isotope that is external to the scintillator crystal, and
determines an energy calibration in which first and second energy signals corresponding to first and second spectral features from the first energy spectrum are applied to a nonlinear energy correction to generate first and second calibrated energy signals corresponding to first and second calibrated spectral features having different relative distances on an energy scale between the first and second calibrated spectral features as compared to the first and second spectral features, the energy calibration being performed by adjusting parameters of the nonlinear energy correction to optimize agreement between (1) locations, on the energy scale, of first and second reference spectral features of a reference spectrum that represents absorbed radiation energy with respect to the first energy spectrum, (2) locations, on the energy scale, of the first and second calibrated spectral features, and (3) a location on the energy scale of a third reference spectral feature with respect to the second energy spectrum and a location of a third calibrated spectral feature, as required by the combinations as claimed in each claim.
The prior art generally teaches using external sources or intrinsic sources for energy calibration as defined by claims 8 and 29, but not with both external and intrinsic sources.  When using external sources, the intrinsic sources are typically sampled for subtraction from the spectrum used for calibration as a typical background subtraction (see US patent documents to Laurence).  Others use the intrinsic spectrum for flagging the need for energy calibration, but perform the energy calibration with external sources (see US patent documents to Rothfuss).  In the case of Cho, an external Ge-68 source is used to verify the coincidence calibration (Fig.10) and is silent regarding its use for energy calibration.
Claims 30 and 31 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884